Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election with traverse of Group II (claims 9-12) in the reply filed on 06/10/2019 is acknowledged. For species election, Applicant has also elected: 

    PNG
    media_image1.png
    236
    512
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Soskic et al. (WO2015/018757A1, published 02/12/2015, of record) in view of Calbiotech (25(OH) Vitamin D ELISA, published 07-07-2014, of record), as evidenced by Jurchenko et al. (Biophysical Journal, volume 106, April 2014, pgs. 1436-1446).
With regard to claims 9 and 10, Soskic et al. teach novel vitamin D compounds bonded to a marker group via a linker (abstract). Soskic et al. teach in Fig. 2 a characterization of the competitive displacement of defined 25OHD3 (25-hydroxy vitamin D3) concentrations by a biotin-25OHD3 tracer reagent (see pg. 17, para. 2; and pg. 19, Examples 3-4). For the ELISA detection of the specific 25OHD competition, serial dilutions of 25OHD3 are in the presence of 7.5 ng/ml of biotin-25OHD tracer reagent and applied to microtiter plate wells coated with an anti-25OHD antibody. The binding of the tracer on the basis of the competing 25OHD concentration was determined with peroxidase-labelled streptavidin and TMB colour reaction by measuring the OD 450 nm (pg. 17, para. 2). Soskic et al. teach in Example 5 that each case mixed with 25OHD-biotin tracer and vitamin D release reagent, transferred to the 25OHD antibody-coated wells and washed after being incubated for 30 minutes. The antibody-bound biotin-25OHD tracer was detected with peroxidase(HRP)-labelled streptavidin and a TMB colour reaction (see pg. 20, Example 5), which would read on steps a—c, and step (e) of detecting the presence of bound SA-HRP conjugated to the compound of Formula I, and the amount is inversely proportional to the amount of the vitamin D (i.e., 25OHD). The evidentiary teachings of Jurchenko et al. indicate that streptavidin-biotin binding affinity is noncovalent (see abstract), which would make the effect of a streptavidin conjugating to Formula I (i.e., biotin-25OHD) in Soskic et al. a non-covalent interaction.
Fig. 1 depicts in the final product of 25-OH vitamin D3 linking to biotin by PEG12 (see below). 

    PNG
    media_image2.png
    348
    820
    media_image2.png
    Greyscale

Fig. 1 reads on the instant Formula I wherein m is 4, CH2-CH2-O (oxyethylene) is 12, A ((CH2)2C(O)NR2(CH2)0 wherein R2 =H) is (CH2)2CONH, and R1 is 25-OH vitamin D3.
Even though Soskic et al. teach 25OHD-biotin tracer and vitamin D release reagent were transferred to the 25OHD antibody-coated wells and washed after being incubated for 30 minutes and antibody-bound biotin-25OHD tracer was detected (see above), Soskic et al. do not explicitly teach step (d) of removing the solution obtained in step (c) containing unbound SA-HRP conjugated to the compound of Formula I and detecting the presence only of bound SA-HRP conjugate.
Calbiotech teaches the principle of the test is a solid phase ELISA, based on the principal of competitive binding (see pg. 1, right col., para. 3; and pg. 2, Procedure, wash # 1 and wash #2). Calbiotech teaches anti-Vitamin D antibody coated wells are incubated with Vitamin D standards, controls, samples, and Vitamin D-Biotin conjugated at room temperature for 90 minutes (see pg. 1, right col., para. 3; and pg. 2, Procedure, wash # 1 and wash #2). Calbiotech teaches that during the incubation, a fixed amount of biotin-labeled vitamin D competes with the endogenous Vitamin D in the sample, standard, or quality control serum for a fixed number of binding sites on the anti-Vitamin D antibody and following a wash step, bound Vitamin D-Biotin is detected with streptavidin-HRP (SA-HRP). (see pg. 1, middle of para. 3). Calbiotech teaches unbound SA-HRP conjugate is then removed and the wells are washed and next, a solution of TMB reagent is added and incubated at room temperature for 30 minutes, resulting in the development of blue color. (see pg. 1, middle of para. 3). Calbiotech teaches when the color development is stopped with the addition of stop solution, and the absorbance is measured spectrophotometrically at 450 nm and the color intensity will be inversely proportional to the amount of 25-OH Vitamin D in the sample (see pg. 1, bottom of para. 3).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to have performed the steps of the competitive assay of Soskic et al. with an additional washing step of the unbound SA-HRP conjugate of Calbiotech because Soskic et al. teach that after incubating both vitamin D-biotin tracer and vitamin D sample to vitamin D antibody-coated wells, the wells were washed before detecting any antibody-bound biotin tracer with streptavidin. Likewise, Calbiotech teaches following the washing step of unbound SA-HRP conjugate, bound Vitamin D-biotin is detected with streptavidin-HRP. The ordinarily skilled artisan would have applied an additional washing step before detecting the antibody-bound biotin tracer of Soskic et al. because Calbiotech and Soskic et al. both teach that it is routine to wash unbound conjugates before detecting bound vitamin D-biotin through peroxidase and TMB reagent. 
Further, the ordinarily skilled artisan would have been motivated to employ the competitive assay of Soskic et al. with a washing step after incubating SA-HRP conjugate as taught by Calbiotech et al. because Soskic et al. has intended to measure only the effect of the antibody bound to vitamin D-biotin and the washing step has been recognized to reduce inaccurate measurements of SA-HRP in competitive binding assay. 
The ordinarily skilled artisan would have a reasonable expectation of success in adding an additional washing step after incubating SA-HRP conjugate because it has been well understood by Soskic et al. and Calbiotech to wash unbound conjugates after the incubating steps.  
	With regard to claim 11, Soskic et al. teach binding of the tracer on the basis of the competing 25OHD concentration was determined with peroxidase-labelled streptavidin and TMB colour reaction by measuring the OD 450 nm (p. 17, para. 2). Soskic et al. teach 50 mM phosphoric acid is the stop solution (p. 20, para. 1). It is noted that the presence of peroxidase with TMB substrate the color development is blue. Soskic et al. teach in Fig. 3 a standard curve.

Response to Arguments
Applicant's arguments filed 02/25/2022 have been fully considered but they are not persuasive over the 103 rejection of Soskic et al. and Calbiotech. 
Applicant argues on pages 25-26 of the Remarks that there is no basis to combine the references because the particular biotin-vitamin D conjugates disclosed in Sockic et al., particularly in the Examples, are not used in the assay as disclosed in Calbiotech (2014). Applicant argues that there is no basis for one of ordinary skill in the art to conclude that the substitution of the biotin-vitamin D conjugate of Soskic et al. (‘757) that includes a linker/spacer for the biotin-vitamin D conjugate of Calbiotech would be suitable. Applicant further argues that the critical point here is not the presence or absence of any washing step in the assay, but the presence or absence of the linker in the biotin-vitamin D conjugate. Applicant argues that because the conjugates of the two references are different, this would in fact require a substitution of the conjugate of Calbiotech (2014) for the conjugate of Soskic et al. to achieve the claimed invention. Applicant argues that it is well known that differences in the structure of the conjugate, particularly differences in the spacer, will alter the interactions between the biotin-vitamin D conjugate and the strength of such interactions will affect the requirements for and the details of the washing step. Applicant further argues on page 27 that the evidentiary basis for modifying the reference to produce the claimed invention must be found in either the prior art or in other knowledge possessed by one of ordinary skill in the art. 
The arguments are not found persuasive for the following reasons. Applicant’s arguments have been considered but are not persuasive because the ground of rejection does not imply a substitution between Soskic et al. and Calbiotech. 
In particular, the rejection is not based on substituting the biotin-vitamin D conjugate of Sockic et al. for the conjugate of Calbiotech or using the entire process of Calbiotech with the biotin-vitamin D conjugate of Sockic et al. because, except for step (d), Sockic et al. has taught the claimed solid phase assay. As stated in the rejection, the person would have added a washing step to remove unbound streptavidin-HRP in the method of Sockic et al. before the detecting step because unbound streptavidin-HRP in the presence of TMB would affect detecting the outcome of binding affinity in the assay, as taught by Calbiotech and Sockic et al., as stated in the rejection, recognize removing unbound and unnecessary materials. The step of washing unbound streptavidin-HRP does not require or necessitate any substitution but rather prevents measuring the unbound streptavidin-HRP in the assay. In particular, Sockic et al. and Calbiotech teach competitive assay in solid phase with biotin-streptavidin-HRP and Calbiotech teaches that unbound streptavidin-HRP is removed by simply washing the wells. It would have been obvious to use the additional washing step regardless if the biotin is with/without a linking group because Sockic et al. and Calbiotech teach that biotin has affinity with streptavidin for competitive ELISA. 

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yanaihara et al. (US2002/0028929A1, published 03/07/2002, of record) in view of Soskic et al. (WO2015/018757A1, published 02/12/2015, of record) and Hernandez-Martin et al. (Bioorganic & Medicinal Chemistry, vol. 21, pp. 7779-7789, published 10/28/2013, IDS submitted 06/21/2017), as evidenced by Jurchenko et al. (Biophysical Journal, volume 106, April 2014, pgs. 1436-1446). 
Election of Species Rejection.
	Yanaihara et al. teach immunoassay system for estrogens, which utilizes as a labeled compound a biotinylated estradiol derivative of the formula (1) (see abstract and paras. [0008]-[0009]), which reads on estrogen. Yanaihara et al. further teach a competitive method with an immobilized antibody for the target estrogen (immobilized anti-estrogen antibody) is prepared (see paras. [0045] and [0107]). Yanaihara et al. teach the presence of the labeled compound and a sample containing estrogens are added to the immobilized antibody, causing antigen-antibody reaction (competition), which would read on detecting an amount that is inversely proportional to the amount of the estrogen. Subsequently, the labeled compound bound to the immobilized antibody is measured using avidin as a detection reagent (see para. [0045]). Yanaihara et al. also teach streptavidin and HRP [0046]-[0047]. Yanaihara et al. teach in Example 3 immobilized IgG with added biotinylated estradiol derivative and 50 µL of the antiserum (paras. [0091]-0107]). Yanaihara et al. teach Streptavidin-HRP and the wells are washed with the wash solution before adding 100 pL of the TMB substrate (see paras. [0096]-[0114] and paras. [0142]-145]). Yanaihara et al. teach absorbance at 450 nm is measured with a microplate autoreader [0115]. Noted that the presence of peroxidase with TMB substrate the color development is blue. Yanaihara et al. teach estrogen is labeled with biotin via a linker wherein Formula (1) depicts R1 comprises biotin-(CH2)4-CO-NH (see paras. [0008]-[0009]). The evidentiary teachings of Jurchenko et al. indicate that streptavidin-biotin binding affinity is noncovalent (see abstract), which would make the effect of a streptavidin conjugating to biotin in Yanaihara a noncovalent interaction.
However Yanaihara et al. do not teach in Formula I having (CH2-CH2-O)n, wherein n is 2 to 36 and term A.
Soskic et al. teach novel vitamin D compounds bonded to a marker group via a linker (abstract). Soskic et al. teach in Fig. 2 a characterization of the competitive displacement of defined 25OHD3 (25-hydroxy vitamin D3) concentrations by a biotin-25OHD3 tracer reagent (see pg. 17, para. 2; and pg. 19, Examples 3-4). For the ELISA detection of the specific 25OHD competition, serial dilutions of 25OHD3 are in the presence of 7.5 ng/ml of biotin-25OHD tracer reagent and applied to microtiter plate wells coated with an anti-25OHD antibody. The binding of the tracer on the basis of the competing 25OHD concentration was determined with peroxidase-labelled streptavidin and TMB colour reaction by measuring the OD 450 nm (pg. 17, para. 2). Soskic et al. teach in Example 5 that each case mixed with 25OHD-biotin tracer and vitamin D release reagent, transferred to the 25OHD antibody-coated wells and washed after being incubated for 30 minutes. The antibody-bound biotin-25OHD tracer was detected with peroxidase-labelled streptavidin and a TMB colour reaction (see pg. 20, Example 5). Fig. 1 depicts biotin-PEG12 spacer as claimed. Fig. 1 further depicts m is 4, CH2-CH2-O (oxyethylene) is 12, A ((CH2)2C(O)NR2(CH2)0 wherein R2 =H) is (CH2)2CONH, which reads on Biotin-PEG spacer as claimed. Sockic et al. teach Vitamin D is a steroid (see pg. 13, para. 1).
Hernandez-Martin et al. teach biotinylated conjugates of synthesized derivatives were generated to be linked (abstract). Hernandez-Martin teach among the spacer arms, polyethylene glycol (PEG) has been incorporated to increase solubility and flexibility (pg. 7780, right col., last para.). Hernandez-Martin et al. teach the spacer arm was formed with a PEG chain (pg. 7781, right col., last para. of section 2.1; section 2.2; and Scheme 4). Hernandez-Martin et al. teach conjugation of biotinylated derivatives were able to screen of antibodies for their ability to bind (pg. 7784, left col., Conclusions).
	It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to have replaced biotin of Yanaihara et al. for biotin-PEG spacer of Soskic et al. and have a reasonable expectation of success in linking biotin-PEG spacer to estradiol derivative because Soskic et al. teach that biotin-PEG spacer effectively binds to streptavidin in competitive immunoassay. Meanwhile, Hernandez-Martin et al. teach incorporating PEG with biotin increases solubility and flexibility for screening the binding ability of antibodies. Therefore, the artisan would have been motivated to select the biotin-PEG spacer of Soskic et al. because the references teach that it is desirable to detect steroid using biotin in immunoassay.
	With regard to claim 11, Yanaihara et al. teach Streptavidin-HRP (Calbiochem Co.) and the wells are washed with the wash solution before adding 100 pL of the substrate (i.e., TMB) (paras. [0096]-[0114]). Yanaihara et al. teach absorbance at 450 nm is measured with a microplate autoreader [0115]. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yanaihara et al. in view of Soskic et al. and Hernandez-Martin et al., evidenced by Jurchenko, as applied to claim 11 above, and further in view of Duffy et al. (US2013/0287777A1, published 10/31/2013).
Yanaihara et al., Soskic et al. and Hernandez-Martin et al. have been discussed in the above rejection. Yanaihara et al. further teach enzyme reaction stop solution is 2N sulfuric acid [0104]-[0105]. Yanaihara et al. teach 17β-estradiol ELISA standard curve (FIGS. 1-3 and [0117]). Yanaihara et al. teach absorbance at 450 nm is measured with a microplate autoreader [0115]. Noted that the presence of HRP with TMB substrate the color development is blue. However the references do not teach 0.16N sulfuric acid.
Duffy et al. teach streptavidin-HRP was added and incubated for 30 mins with biotin and TMB substrate was added to each well. Reaction was stopped by the addition of 100 µl of 0.2N sulfuric acid and OD450 were measured using envision plate reader (see middle to last section of para. [0208]). 
Although Yanaihara et al. and Duffy et al. do not explicitly teach a stop solution of 0.16N sulfuric acid, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum concentration to stop peroxidase reaction with TMB substrate in ELISA and observe result at 450.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation” Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since the limitation recited in claim 12 is to stop the blue color development by stopping the HRP activity with TMB and no unexpected results occur from the reaction, and the prior art references teach 2N and 0.2N sulfuric acids would stop the enzyme reaction with TMB, it would have been obvious to the ordinarily skilled artisan to discover the optimum workable concentration of sulfuric acid for a particular assay by normal optimization procedures known in ELISA. In particular, Duffy et al. teach a similar normality concentration of 0.2N sulfuric acid to achieve the stop of enzyme reaction with TMB in ELISA and measured at 450 nm.

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive over the 103 rejection.
Applicant argues on paged 44-46 of the Remarks that the references are directed to assay of completely different molecules. Although vitamin D has some moieties that are related to the steroid nucleus, vitamin D is not actually a steroid and has a substantially different structure. One of ordinary skill in the art, therefore, would lack incentive to combine the teachings of the references because it is well known in the art that the binding of an antibody to an antigen or a hapten is critically dependent on the three-dimensional interactions between the antibody and the antigen or hapten, so there must be clear and definite guidance from the references. Applicant argues on page 47 that Hernandez-Martin et al. do not teach assay vitamin D directly and there is no guidance in either reference for modifying the vitamin D analogs disclosed in the reference so that they would be useful in a competitive immunological test. Additionally, Applicant argues that additionally, the use of PEG spacer for the biotin-estradiol conjugate would actually impair the utility of the assay because it might prevent the actual antigen from competing effectively with the labeled steroid for the quantity of antibody present in the assay. If this is taken into account, the teachings of Hernandez-Martin et al. (2013) would actually teach away from the claimed invention. Applicant argues on page 48 that the gist of the argument is that there is insufficient guidance to combine the references in the assay procedure.
The arguments are not found persuasive for the following reasons. Applicant has not provided evidence to show that vitamin D compounds are not steroids and secosteroid is a form of a steroid. In fact, Sockic et al. teach the structure of Vitamin D is a steroid (see pg. 13, para. 1). The arguments of insufficient guidance and PEG impairing immunoassay are not found persuasive because Yanaihara et al. Soskic et al. and Hernandez-Martin et al. recognize that steroid structures are conjugated to biotin for immunoassay. Soskic et al. teach that biotin-PEG is used for competitive immunoassay and the biotin-PEG facilitates binding affinity. As stated above, it would have been obvious to have used biotin-PEG of Soskic et al. for steroids such as estradiol derivatives in immunoassay because Yanihara et al. teach estradiol derivative is able to bind to bulky molecules like biotin in immunoassay and PEG is known to provide spacing between biotin and steroid structures to increase binding affinity to antibodies structures due to their solubility and flexibility. With regard to teaching away, PEG has been recognized in the art as a linker/spacer for biotin because PEG provides the compound more flexible in antibody binding affinity. Therefore, the artisan would have been motivated to select the PEG with estradiol steroid because (1) estradiol steroid has been known to conjugate to molecules such as biotin and (2) biotin-PEG is effective in immunoassay.
With respect to claim 12, Applicant argues on pages 52-54 that Duffy et al. does not disclose or suggest performance of assays for vitamin D, thyroxine, estrogen, or testosterone and does not describe any suitable conditions for such assays. Therefore, the failure of the references in combination to teach the reagents used in the assay or the result of the assay precludes the existence of a prima facie case of obviousness. 
The arguments are not found persuasive because Yanaihara et al. and Duffy et al. teach the use of sulfuric acid to stop HRP reaction with TMB to produce a color development and measure at 450 nm. In particular, Duffy et al. teach a similar normality concentration of 0.2N sulfuric acid to achieve the stop of enzyme reaction with TMB and measured at OD450. Even if Duffy’s method is not for vitamin D, thyroxine, estrogen or testosterone, the use of sulfuric acid at different concentrations to stop HRP reaction with TMB are recognized in the art because ELISA can be performed at various concentrations.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287. The examiner can normally be reached Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P.N/Examiner, Art Unit 1641                                                                                                                                                                                                        

/Tracy Vivlemore/Primary Examiner, Art Unit 1635